Citation Nr: 1228674	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  97-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a testicle disability, to include epididymitis. 

2.  Entitlement to service connection for a testicle disability, to include epididymitis. 



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1964 to October 1973. 

This matter arises to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied an application to reopen a claim for service connection for epididymitis. 

In February 2011, the Board remanded this claim and other issues for development.  The Board did not reopen the claim.  Since then, all other claims on appeal have been granted and need not be addressed further.  

Entitlement to service connection for a testicle disability, to include epididymitis, is addressed in the REMAND portion of the decision and is remanded to the RO for development.  The RO will notify the Veteran of all further action required of him.  


FINDINGS OF FACT

1.  In pertinent part of a rating decision of December 1994, the RO denied service connection for a testicle condition and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal that portion of the December 1994 decision and that decision, in pertinent part, became final.

3.  Evidence received at the RO since the December 1994 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The December 1994 RO rating decision, which denied service connection for a testicle condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a testicle condition, including epididymitis, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the application to reopen the claim for service connection, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence for Service Connection for a Testicle Disability, to include Epididymitis

As noted in the introduction, in December 1994, the RO denied service connection for a claimed testicle condition and the Veteran did not appeal that part of the decision.  Thus, the December 1994 rating decision became final with respect to a claimed testicle condition.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2011).

A new claim for epididymitis was received in Oct 2005.  As noted in the introduction, the current appeal arises from a May 2006 rating decision that determined that no new and material evidence had been submitted to reopen the claim.

38 C.F.R. § 3.156(a) (2011) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The claim in this appeal was received in October 2005.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The final December 1994 rating decision denied service connection for a testicle condition on the basis that the STRs are silent for any relevant treatment or complaint.  The relevant evidence of record at the time of the final December 1994 RO rating decision consisted of service treatment records (STRs), a November 1994-dated VA consultation report, various private medical reports dated in the 1980s and 1990s, service personnel records, and the Veteran's claim and statements.  The STRs are silent for any testicle complaint or treatment.  The private medical reports reflect testicle-related complaints and epididymitis treatment as early as 1986.  The November 1994 VA report reflects that the testicles were normal at that time.  

The Board must review the evidence submitted since the final December 1994 decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim, or whether it results in a more complete record for evaluating the service connection claim.  

The evidence submitted since the December 1994 RO decision includes duplicate copies of various STRs.  Because these had already been considered in the December 1994 rating decision, they are not new and material evidence.  

The new evidence submitted since December 1994 includes VA out-patient treatment reports dated as early as June 2000.  While these reflect a history of epididymitis, they are merely cumulative of the private medical reports dated in the 1980s that also note a history of epididymitis.  Thus, although these are new, they are not material as they are cumulative and redundant of previously considered records.  

In February 2006, the Veteran provided additional details concerning his claim.  He reported that epididymitis symptoms arose while serving in the Republic of South Vietnam and arose again while serving in South Korea, and again while stationed at Fort Campbell, Kentucky, in 1973, and again after discharge in 1973.  As noted above, for purposes of re-opening a service connection claim, all evidence is presumed credible.  Justus, 3 Vet. App. at 513.  Moreover, where the newly-submitted evidence triggers VA's duty to assist, then the evidence must be considered sufficient to re-open the claim.  Shade, supra.  The next question for resolution is whether this new lay evidence has triggered VA's duty to assist.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court provided guidance for determining when the evidence triggers VA's duty to assist.  See also 38 U.S.C.A. § 5103A.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Although the STRs do not establish epididymitis during active service, his report of relevant symptoms arising during active service is enough to warrant reopening the claim, as it establishes the occurrence of an "event" during service.  This event, coupled with current evidence of a disability and lay evidence of continuity of symptoms, such as to indicate a possible association with active service, fulfills the McLendon criteria for triggering the duty to assist.  The Board therefore must conclude that the new and material lay evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  

Where new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).



ORDER

New and material evidence having been received, the claim for service connection for a testicle disability, to include epididymitis, is reopened, and the appeal, to this extent, is granted.  


REMAND

Because VA's duty to assist has been triggered, VA must provide a compensation examination to determine the nature and etiology of any testicular disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for an appropriate examination to determine the nature and etiology of any testicular or scrotal disorder.  The claims file should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that epididymitis or other testicular, or scrotal condition is related to active military service.  The physician should offer a rationale for any conclusion in a legible report.  

2.  After the development requested above has been completed to the extent possible, the RO should adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that if an examination is scheduled, failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


